IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PAUL D. GUNDER,                          : No. 751 MAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
JOHN R. YOST JR.,                        :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2017, the Petition for Allowance of Appeal is

DENIED.